DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Corrected Notice of Allowance. 
The information disclosure statement (IDS) filed 17 June 2021 has been entered:
Claim(s) 13-20 is/are canceled.
New claim(s) 21-28 has/have been entered.
Claim(s) 1 and 10 is/are amended.
Claim(s) 1-12 and 21-28 is/are pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim(s) 1-12 and 21-28 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 

Claim 1, “the method comprising the steps of… releasing the first seal at the first location; forming a second seal at a second location to retain the sterilization fluid within the storage container at a second location along the second portion of the delivery device” (note that while distal flushing portion 752 of Ryan US 2010/0252470 A1 forms the first seal as shown in Fig. 7, releases the seal as illustrated in para. [0042], and forms the second seal as shown in Fig. 8, it does not form the first seal “at the first location along a second portion of the delivery device”);
Claim 23, “Forming a second seal by moving a position of the sealing member along a length of the second portion of the delivery device to a second location along the second portion of the delivery device” (see Non-Final Rejection).
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731